Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 18 and 19, the broadest claims in the application require an implant analog having a coronally facing prosthesis contacting surface that is located radially beyond the abutment contact surface and being formed with a plurality of circumferentially spaced struts radially spaced from the abutment contact surface.  Herwig (US 9,775,688) discloses an implant analog in Figure 9A and 9B that substantially meets other limitations in the claims, but does not disclose the circumferentially spaced struts.  Moreover, the prior art of record fails to reasonably teach the claimed circumferentially spaced struts.  Claim 1, while more broadly claiming the circumferentially spaced struts feature of the implant analog as being discontinuous, is directed to a system that positively includes both a dental implant and the dental implant analog wherein the claim requires that the discontinuous surface be in comparison to the claimed implant prosthesis contact surface.  Herwig and the other art of record fail to disclose or reasonably teach this feature.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                         (571) 272-4712